Jones Mem. Hosp. v Main St. Am. Assur. Co. (2021 NY Slip Op 07381)





Jones Mem. Hosp. v Main St. Am. Assur. Co.


2021 NY Slip Op 07381


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


895 CA 21-00251

[*1]JONES MEMORIAL HOSPITAL, JONES MEMORIAL HOSPITAL FOUNDATION AND MLMIC INSURANCE COMPANY, PLAINTIFFS-APPELLANTS-RESPONDENTS,
vMAIN STREET AMERICA ASSURANCE COMPANY, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


HURWITZ & FINE, P.C., BUFFALO (DAN D. KOHANE OF COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS. 
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MATTHEW C. RONAN OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.

	Appeal and cross appeal from an order of the Supreme Court, Allegany County (Thomas P. Brown, A.J.), entered December 2, 2020. The order denied plaintiffs' motion seeking leave to reargue and denied defendant's cross motion seeking leave to reargue. 
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs (see Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court